Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/348/711, filed on 05/09/2019.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, “discharging air into the storage compartment and the evaporator” renders the claim indefinite because it is unclear if the outlet discharges air into the evaporator and the storage compartment, or if air is pushed through the evaporator before arriving at the storage compartment. The latter is considered correct for the purposes of examination.
Regarding claim 5, “a heater” renders the claim indefinite because it is unclear if the heater of claim 5 is the same as that of claim 1. For the purposes of examination, antecedence for the heater of claim 5 is considered to be on the heater of claim 1.
Regarding claim 6, “the second temperature” lacks sufficient antecedent basis in the claims.
Regarding claim 7, “the second temperature” lacks sufficient antecedent basis in the claims.
Regarding claim 14, “a first defrosting operation” and “a second defrosting operation” render the claim indefinite because these operations are already claimed in claim 1 and it is unclear if the same operations are being referenced.
Claims 2-14 are indefinite by virtue of dependency on claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-8 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US20130081416A1) in view of Lorenz (US3487654A).
Regarding claim 1, Kim teaches A method for controlling a refrigerator, the method comprising:
performing a first defrosting operation of an evaporator while operating a heater in case that a condition is satisfied (Figure 7:S S23), wherein the first defrosting operation terminates when a temperature of the evaporator reaches a first temperature (Figure 7: S25), and wherein the evaporator is provided in a case, and supplies cold air while heat-exchanging with air (Figure 1: 320); 
performing a second defrosting operation as an additional defrosting operation of the evaporator based on frost detection amount (Figure 7: S24 can be considered a second defrosting operation because it operates to continue defrosting by performing cyclical checks on frost amount after the defrosting has started, i.e. after the initial defrosting operation).
Kim does not disclose
detecting a pressure differential using a single differential pressure sensor, wherein the pressure differential is a difference between pressures between an inlet for receiving air from a storage compartment and an outlet for discharging air into the storage compartment and the evaporator; and performing the second defrosting operation based on the pressure differential.
However, Lorenz discloses determining frost amount on an evaporator and determining to perform a defrosting operation of the evaporator based on detecting a pressure differential using a single differential pressure sensor, wherein the pressure differential is a difference between pressures between an inlet for receiving air from a storage compartment and an outlet for discharging air into the storage compartment and the evaporator; and performing the defrosting operation based on the pressure differential being greater than a predefined pressure differential (Figure 1: 72, Figure 2, col. 6, lines 14-26) which provides an inexpensive control circuit (col. 6, lines 40-46).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize such a pressure differential sensor in Kim for the frost amount determination, wherein the second defrosting operation is carried out when the differential exceeds a predetermined value, in order to provide an inexpensive and reliable control circuit.
Regarding claim 2, Kim as modified teaches all of the limitations of claim 1, wherein the method further comprises, 
after the pressure differential detection, performing a normal operation when the measured pressure differential is smaller than a predetermined pressure, wherein in the normal operation, a compressor is driven to cool the storage compartment (¶30, see Kim, this is the normal operation of Kim when no frost is detected and therefore when the pressure differential detects no frost in Kim as modified).
Regarding claim 3, Kim as modified teaches all of the limitations of claim 1, wherein 
when the measured pressure differential is greater than a predetermined pressure, then the normal operation is performed after the second defrosting operation is terminated (Kim, Figure 7, S26. Kim as modified will perform normal operation after defrosting is finished).
Regarding claim 4, Kim as modified teaches all of the limitations of claim 2, wherein in the normal operation
A fan is driven to supply heat-exchanged air with the evaporator to the storage compartment (Figure 1: 330).
Regarding claim 5, Kim as modified teaches all of the limitations of claim 1, wherein
In each of the first defrosting operation and the second defrosting operation a heater is driven to heat the evaporator (Figure 1: 340, ¶28).
Regarding claim 6, Kim as modified teaches all of the limitations of claim 1, wherein
The first temperature is lower than a second temperature (a second temperature can be arbitrarily defined such that it is higher than the first temperature).
Regarding claim 7, Kim as modified teaches all of the limitations of claim 1, wherein
The first temperature is equal to a second temperature (a second temperature can be defined such that it is equal to the first temperature).
Regarding claim 8, Kim as modified teaches all of the limitations of claim 1, wherein the method further comprises
Between the first operation and the pressure differential detection, activating a fan to supply with heat-exchanged air with the evaporator to the storage compartment (Figure 7: The defrost cycle and normal operation cycle are cyclical. A first defrost cycle instance contains a first operation. After the first instance end, normal operation is resumed in which the evaporator fan is run. Then, when frost accumulates, a second defrost cycle instance is initiated. The second defrost cycle instance, like the first, contains the pressure differential detection. The running of the evaporator fan occurs between a first defrost instance’s first defrosting operation and the second defrost instance’s pressure differential measurement).
Regarding claim 13, Kim as modified teaches all of the limitations of claim 1, wherein
The condition is determined based on a door’s opening time (¶6).
Regarding claim 14, Kim as modified teaches all of the limitations of claim 1, wherein
The condition to perform a first defrosting operation is different from performing a second defrosting operation (¶6 and Figure 7. The second operation is triggered by frost amount sensing, whereas the first can be triggered by evaporator temperature).
Claim(s) 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US20130081416A1) in view of Lorenz (US3487654A), further in view of Kim ‘280 (US20130192280A1).
Regarding claim 9, Kim as modified teaches all of the limitations of claim 8, but does not teach the particulars of claim 9.
However, Kim ‘280 teaches wherein after the fan is activated for a specific time, defrost is started (¶71) in order to reduce defrosting time (¶5).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to include initiating defrost after the fan has been active for a specific time, as in Kim, in pursuit of achieving a reduction in defrost time. Such a modification would provide the measurement of the pressure differential after the fan is activated after the specific time because the pressure differential is measured during defrost in Kim as modified.
Regarding claim 10, Kim as modified teaches all of the limitations of claim 8, but does not teach the particulars of claim 10.
However, Kim ‘280 teaches utilizing a preset defrosting time (¶66) after which the fan is started (Figure 3).
Therefore, it would have been obvious to one of ordinary skill in the art to incorporate such a timed methodology in Kim in order to provide a simple control scheme. Such a modification would provide the invention of claim 10 because if the defrost is not finished before a preset time after beginning, i.e. after the first defrosting in Kim, defrosting will end and the fan started.
Regarding claim 11, Kim as modified teaches all of the limitations of claim 1, but does not teach the particulars of claim 11.
However, Kim ‘280 discloses wherein the fan is stopped during defrost (Figure 3).
Therefore, it would have been obvious to one of ordinary skill in the art a the time of filing to stop the fan during defrost in Kim, and thereby stop the fan in each of the first and second defrosting operations, in order to avoid blowing hot air into any storage compartment.
Regarding claim 12, Kim as modified teaches all of the limitations of claim 1, but does not teach the particulars of claim 12.
However, Kim ‘280 discloses starting defrost after the compressor has operated for a preset time (¶47).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize such a methodology for starting defrost in Kim in order to provide a simple, low cost control scheme.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHYLER S SANKS whose telephone number is (571)272-6125. The examiner can normally be reached 06:30 - 15:30 Central Time, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCHYLER S SANKS/Primary Examiner, Art Unit 3763